Citation Nr: 0938841	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  04-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
February 1974.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which, in pertinent part, continued the 50 percent rating for 
the Veteran's service-connected PTSD.  

According to VA treatment records, a VA clinician agreed that 
the Veteran is not employable as a result of his psychiatric 
disorder.  The Veteran may wish to file a claim of 
entitlement to a total disability rating based on individual 
unemployability.  The matter is referred to the RO for any 
action deemed appropriate.

In March 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim for an increased rating for PTSD.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill VA's 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  The 
Board finds that the Veteran should be afforded another VA 
psychiatric examination to determine the nature and severity 
of the service-connected PTSD.  An examination too remote for 
rating purposes cannot be considered "contemporaneous."  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). See also 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record 
does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).

Review of the record shows that VA formally evaluated the 
veteran with respect to the nature, extent, and severity of 
the Veteran's PTSD in January 2004.  VA treatment records 
show that since that examination the Veteran's PTSD's 
symptoms have affected his employability.  Specifically, a VA 
treatment record dated in October 2008 indicate that the 
Veteran is not employable as a result of his potential 
explosiveness, anger, and irritability.  Social Security 
Administration (SSA) records note that the Veteran has been 
disabled and unable to work since 2003 due to the Veteran's 
anxiety disorders and neuropathy.  SSA records also indicate 
that the Veteran's PTSD, major depressive disorder, and 
neuropathy cause significant limitations in his ability to 
perform basic work activities.  Thus, a remand is necessary 
to ascertain the current level of the Veteran's PTSD.  

It is also noted that the Veteran receives treatment for the 
service-connected PTSD at the VA Medical Center (VAMC) in 
Boise, Idaho.  The RO/AMC should ensure that the claims 
folder contains updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA medical 
facilities, to include the VAMC in Boise, 
and attempt to obtain treatment records 
pertaining to the Veteran's psychiatric 
disorder that are dated from June 2009 to 
the present, if any.  

2.  Schedule the Veteran for a VA 
examination to determine the extent and 
severity of the service-connected PTSD.  
The claims folder must be made available 
to the examiner for review of the case, 
and a notation to the effect that this 
record review took place should be 
included in the report of the examiner.  

The examiner should elicit information as 
to the frequency, duration, and severity 
of any associated symptomatology, and 
impairment of occupational and social 
functioning in the Veteran's daily 
activities, including work and social 
activity, school, family relations, 
judgment, thinking, or mood.  The examiner 
should comment as to whether the Veteran 
has total occupational and social 
impairment.  In addition, the examiner 
should assign an appropriate GAF score 
reflecting the current severity of the 
Veteran's impairment in social and 
industrial functioning, excluding 
symptomatology attributable to other non-
service-connected disorders, and provide 
an explanation for the score assigned.  To 
the extent possible, the manifestations of 
any non-service-connected disorder should 
be distinguished from those of the 
service-connected PTSD.  All findings and 
conclusions should be set forth in a 
legible report.

The Veteran must be given adequate notice 
of the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claim.

3.  Then, readjudicate the issue on 
appeal.  The RO/AMC should also consider 
whether referral under 38 C.F.R. 
§ 3.321(b)(1) is appropriate.  If the 
desired benefit is not completely granted, 
a supplemental statement of the case 
should be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




